 1 Martha G. Bronitsky
     Chapter 13 Standing Trustee
 2 Po Box 5004
     Hayward,CA 94540
 3
     (510) 266- 5580
 4
     Trustee for Debtor(s)
 5

 6                             UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF CALIFORNIA
 7                                     OAKLAND DIVISION

 8
     In re
 9           Paul Anthony Green                            Chapter 13 Case No. 19-42436-RLE13

10

11
                                      debtor(s)
12 DECLARATION REGARDING DEFAULT AND REQUEST FOR ORDER OF DISMISSAL

13
             Comes now Martha G. Bronitsky, Chapter 13 Trustee in the above captioned matter, and
14
     requests that the above captioned case be dismissed for cause and upon the following:
15

16
                                        Declaration Regarding Default
17
             The above named debtor(s) is/are in default under the terms of the confirmed plan. Based
18
     upon said default, I served upon the debtor(s) and counsel for debtor(s), a MOTION TO DISMISS
19
     CHAPTER 13 CASE FOR FAILURE TO MAKE PLAN PAYMENTS [hereinafter "MOTION"]
20
     and signed on August 16, 2021. Said MOTION required the debtor to either 1.) bring the case
21
     current, or 2.) meet and confer with the Trustee and sign a stipulation resolving the default, or 3.)
22
     file and serve an application or motion which would resolve the default. Said MOTION also further
23
     provided that upon failure to complete, within 21 days after the date of the MOTION, one of the
24
     foregoing, the case would be dismissed forthwith without further notice or hearing.
25

26

27


Case: 19-42436        Doc# 183        Filed: 09/13/21      Entered: 09/13/21 15:37:02            Page 1 of 3
 1          The debtor(s) failed to respond to the MOTION in that they have 1.) failed to bring the case

 2 current, the debtor(s) is/are still in default $12,384.00, which includes this months payment. The

 3 last payment was made on July 09, 2021 in the amount of $4,128.00 2.) have failed to meet and

 4 confer with the Trustee to enter into a stipulation resolving the default, or 3.) have failed to file and

 5 serve an application or motion resolving the default. The debtor(s) remain in default under the

 6 terms of the confirmed plan. Debtor(s) was/were noticed that the case would be dismissed forthwith

 7 if the debtor(s) failed to respond to and act upon the MOTION and resolve the default. As of the

 8 date of this declaration, the debtor(s) has/have failed to act upon the MOTION.

 9

10          Wherefore, I declare under penalty of perjury that the foregoing is true and correct.

11 Executed this date in Hayward, California.

12
     Date: September 13, 2021                                         /s/ Martha G. Bronitsky
13                                                                    Signature of Martha G. Bronitsky
                                                                      Chapter 13 Standing Trustee
14

15

16

17

18

19

20

21

22

23

24

25

26

27


Case: 19-42436       Doc# 183        Filed: 09/13/21       Entered: 09/13/21 15:37:02           Page 2 of 3
 1                                    CERTIFICATE OF SERVICE
 2
   I HEREBY CERTIFY that I have served a copy of the within and foregoing document
 3 on the debtor (s), counsel for debtor (s), and if applicable, the creditor, creditor
   representatives and the registered agent for the creditor by depositing it in the United
 4 States mail with first class postage attached thereto.

 5 I declare under penalty of perjury under the laws of the State of California that the
     foregoing is true and correct.
 6

 7                                                Financial Relief Law Center
                                                  1200 Main St #G
 8    Paul Anthony Green                          Irvine,CA 92614
 9
      Po Box 56333                                (Counsel for Debtor)
      Hayward,CA 94545
10

11    (Debtor(s))

12 Date: September 13, 2021
                                                        /s/ CHRISTIE PINEDA
13                                                      CHRISTIE PINEDA

14

15

16

17

18

19

20

21

22

23

24

25

26

27


Case: 19-42436       Doc# 183         Filed: 09/13/21    Entered: 09/13/21 15:37:02    Page 3 of 3
